DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US Publication 2021/0243756).
Regarding claim 11, Kim teaches an apparatus of an access point (AP), the apparatus comprising:
  	processing circuitry; and memory, (i.e. fig. 24 shows an (access point) AP may comprise a processor, memory and transceiver for executing instructions)
wherein the processing circuitry is to configure the AP to control contention with a BSS for protection of time-sensitive traffic, wherein to control contention with the BSS, the processing circuitry is 97 configured to: (fig. 18 shows the AP may determine whether to disable EDCA (contention access)(s1810); see paragraph 242, 243 )
set a contention access disabled field within an information element (IE) in a beacon, broadcast or management frame, the contention access disabled field to indicate to STAs of the BSS to disable EDCA contention access and wait for trigger-based access allocations to transmit data. (i.e. fig. 17 shows a EDCA disable field in an information element; see paragraph 241: see also fig. 18 showing the AP may transmit the information element comprising the EDCA disable field to a STA which disables contention access in the STA (s1820); see paragraphs 243, 244)
Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 dependent on claim which would be allowable if rewritten in independent form.
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1 and 14 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically,  wherein when configured by the processing circuitry to operate as a coordinator AP for performing transmission level coordination, the coordinator AP configured to initiate a coordinated transmission opportunity (TXOP) for resource assignment to control contention access among the one or more coordinated APs of the OBSSs, wherein to perform the BSS channel level coordination, the processing circuitry of the coordinator AP is configured to encode a multi-AP trigger frame (M-TF) to initiate the coordinated TXOP, the M-TF being encoded to include a time-sensitive operation information element (IE), the time-sensitive TE indicating how each STA is to access a channel within the coordinated TXOP, and wherein the memory is configured to store the time-sensitive operation TE.


 	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2020/0106579 (published 2 Apr. 2020) [hereinafter Cherian] teaches a protocol sequence for uplink OFDMA that supports uplink and downlink coordinated transmissions. A first AP, second AP , and third AP may perform uplink coordinated transmissions as the first AP is the TXOP owner (coordinator) , the first AP may transmit a scheduling trigger such as a MAP-Sch-Trigger , which may be received by the second AP and the third AP. The MAP-Sch-Trigger  may include the CO-UL parameter as a variable that can be used for channel avoidance in the OBSS.
	However, Cherian does not teach wherein when configured by the processing circuitry to operate as a coordinator AP for performing transmission level coordination, the coordinator AP configured to initiate a coordinated transmission opportunity (TXOP) for resource assignment to control contention access among the one or more coordinated APs of the OBSSs, wherein to perform the BSS channel level coordination, the processing circuitry of the coordinator AP is configured to encode a multi-AP trigger frame (M-TF) to initiate the coordinated TXOP, the M-TF being encoded to include a time-sensitive operation information element (IE), the time-sensitive TE indicating how each STA is to access a channel within the coordinated TXOP, and wherein the memory is configured to store the time-sensitive operation TE.


Additionally, all of the further limitations in 2 – 10 and 15 - 20 are allowable since the claims are dependent upon the independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
September 21, 2022Primary Examiner, Art Unit 2471